Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-4, 6 and 7 of N. Kottari et al., US 16/622,683 (Nov. 7, 2017) are pending and in condition for allowance.  

Election/Restrictions 

Restriction

Applicant previously elected of Group (II) (now claims 1, 3, 4, 6 and 7), without traverse in the Reply to Restriction Requirement filed on March 11, 2022.  Claim 2 to the non-elected invention of Groups (I) is withdrawn from consideration pursuant to 37 CFR 1.142(b).   The restriction is continued as FINAL. 

Election of Species

Pursuant to the election of species requirement of:

(1)	a compound of formula Xa–Mz+–Yb; 
(2)	a transition metal salt of Formula M-S; and
(3)	an organic solvent.  

Applicant elected (1) a compound of formula Xa-MZ+-Yb, wherein, MZ+ is Fe3+; X and Y are anions of Formula R1(COO-)c, and R2(COO-)d respectively, wherein c and d are both 1; R1 is C1-16 alkyl, R2 is C1-16 alkyl; a and b are in the range of 0-9, wherein a and b have values such that Xa-MZ+-Yb is a neutral molecule; (2) a transition metal salt of Formula M-S is Fe-S; and (3) the organic solvent is hexane. 

Claims 1, 3, 4, 6 and 7 read on the elected species.  In view of cited art, the election of species requirement is given effect and maintained as provisional.  No claims of the elected group are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Rejoinder

Claim 1 is allowable. Claim 2, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions (I) and (II), as set forth in the Office action mailed on January 14, 2022, is hereby withdrawn and claim 2 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  The election of species requirement is also withdrawn.  

Withdrawal Claim Objections

Objection to claim 5 as duplicative of claim 1 is withdrawn in view of Applicant’s cancellation of claim 5.  


Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) as being clearly anticipated by K. Yamaguchi et al., JP 53137857 (1979) (“Yamaguchi”) is withdrawn in view of Applicant’s amendment limiting the claims to the Fe3+ salt.  As argued by Applicant, Yamaguchi does not disclose the Fe3+ salt.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 4, 6, and 7 under AIA  35 U.S.C. 103 as being unpatentable over K. Yamaguchi et al., JP 53137857 (1979) (“Yamaguchi”) is withdrawn in view of Applicant’s amendment limiting the claims to the Fe3+ salt.  As argued by Applicant, Yamaguchi neither discloses nor suggests the use of Fe in the preparation of the compound of Formula I as claimed in amended claim 1.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Claims 1-4, 6 and 7 are free of the art of record and meet the requirements of § 112.  

The closest prior art of record is L. Huang et al., European Journal of Inorganic Chemistry, 5718-5727 (2013).  Huang teaches synthesis of iron(III) dodecanoate by mixing Fe2(SO4)3·xH2O with dodecanoic acid. presumably in an aqueous solution.  Neither Huang alone nor Huang in combination with secondary art teaches or suggests the claim 1 limitation of “and (iv) at least one organic solvent to obtain a first mixture, wherein contacting is carried out at a temperature of 40 °C”.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622